DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 11-15 each require the use of some fitting formula in order to practice the invention, yet the specification gives no disclosure or direction as to what the fitting formula actually is or how it might be used. How is the fitting formula obtained? Is it by the processor? Does a person come up with it based on known similar scenarios? The specification doesn’t give enough written description to allow one of ordinary skill in the art to use and/or apply a fitting formula to practice the invention as claimed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 8 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lenker et al. (U.S. Patent Application Publication Number 2004/0128034; hereinafter referred to as Lenker). Lenker discloses that this invention relates to water or liquid flow detection or sensing systems that are further capable of actively controlling the flow of the water or other liquid that is being sensed (Please see the Abstract).
With respect to claim 1, Lenker discloses and illustrates a system for monitoring flow rate of a regulating valve based on an acoustic sensor, comprising: the regulating valve installed in a fluid pipeline (see figure 2 with the valve 10), the regulating valve comprising an actuator (valve drive 62) and a valve body (60) and being a regulating valve calibrated by an experimental platform (possibility to calibrate is disclosed, thus a means or platform to calibrate is disclosed as well); the acoustic sensor (20) installed at the regulating valve and configured to collect an acoustic signal of the regulating valve and transmit the acoustic signal to a signal transmission apparatus; the signal transmission apparatus (wire or connection between sensor 20 and signal processor 22) configured to receive the acoustic signal collected by the acoustic sensor and transmit the acoustic signal to an acoustic data analysis platform (signal processor 22); and the acoustic data analysis platform configured to monitor flow rate of the regulating valve by receiving the acoustic signal transmitted by the signal transmission apparatus (Paragraph [0002] discloses the purpose is to detect or sense the flow of water an using that information to control a valve).
With respect to claim 2, the system according to claim 1, wherein the regulating valve is a pneumatic regulating valve, an electric regulating valve or a hydraulic regulating valve is disclosed in paragraph [0012] as an electric motor valve and a pneumatic actuator valve are both disclosed.
With respect to claim 3, the system according to claim 1, wherein the regulating valve is one of a straightway single-seat valve, a straightway double-seat valve, a sleeve valve, a ball valve, a butterfly valve, an eccentric rotary valve, a linear valve, an equal-percentage valve, a parabolic valve, or a quick opening valve is disclosed in paragraph [0012] as a ball valve and the like are both disclosed.
With respect to claim 4, the system according to claim 1, wherein the acoustic sensor is any one or a combination of a listening apparatus, a pickup, a micro-displacement electric signal sound sensor, a surface acoustic sensor, a dynamic pressure sensor, an acoustic frequency sensor, an acoustic sound pressure sensor, an acoustic sound intensity sensor or an acoustic sound power sensor is disclosed in paragraph [0031] as a microphone, which is a pickup, is disclosed.
With respect to claim 6, the system according to claim 1, wherein the acoustic sensor is arranged inside the regulating valve, or is arranged outside the regulating valve and close to a valve core thereof is shown in Figure 1.
With respect to claim 8, the system according to claim 6, wherein the acoustic data analysis platform further comprises a display unit (visual output device 42) configured to display a position of the regulating valve and the corresponding acoustic signal (paragraph [0034] discloses the use of a full LCD display to display full system information in a complete, scrolling, or cyclic manner).
Claim Rejections - 35 USC § 103






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenker.
With respect to claim 5, the system according to claim 4, wherein the surface acoustic sensor is any one or a combination of various sensors is not explicitly disclosed but a piezoelectric sensor is disclosed and thus an array of such sensors would be easily within the preview for one of ordinary skill in the art to utilize. Since there is no criticality given for the various sensor types, then any sensor type would be obvious to use that is known to make the measurements. 
With respect to claim 7, the system according to claim 1, wherein the acoustic sensor has an ID code corresponding to a geographic information code of a geographic position of the acoustic sensor; and the geographic information code and model information of the regulating valve are attached in the collected acoustic signal for being transmitted by the acoustic sensor is not explicitly disclosed, but paragraph [0035] discloses that an even, time, and location of events are known and that location information is obtained via GPS at the time a valve is setup, so that information is deemed to be an equivalent of the ID in the present claim as that same information is accounted for, determined, and used.
Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenker as applied to claim 1 above, and further in view of Olde et al. (U.S. Patent Application Publication Number 2012/0283581; hereinafter referred to as Olde).  Olde discloses a monitoring device receives a measurement signal obtained by a pressure sensor in an extracorporeal fluid system, such as an extracorporeal blood circuit for a dialysis machine which is in contact with a vascular system of a subject via a fluid connection. The monitoring device processes the measurement signal to identify pressure data that represents pulses originating from a first physiological phenomenon in the subject, excluding the heart of the subject. The first physiological phenomenon may be any of reflexes, voluntary muscle contractions, non-voluntary muscle contractions, a breathing system of the subject, an autonomous system of the subject for blood pressure regulation, or an autonomous system of the subject for body temperature regulation. The monitoring device may detect, present, track or predict a disordered condition of the subject using the pressure data, or monitor the integrity of the fluid connection based on the pressure data (Please see the abstract).
With respect to claim 9, the system according to claim 1, wherein the acoustic data analysis platform performs an analysis to obtain the flow rate of the regulating valve by: calculating the flow rate of the regulating valve under a condition of a given upstream pressure by using a pre-fitted relational formula between the acoustic signal and the flow rate of the regulating valve of a model to be analyzed under an adjustment of the given upstream pressure is not truly disclosed in the Lenker reference.  However, Olde discloses data fitting with a formula is disclosed in paragraphs [0399] and [0400].  Further, at least paragraph [0185] mentions use of modeling. Because the instant application does not give specifics about the model or the formula, then the disclosure of Olde is deemed to be a functional equivalent to the formulas and models of the present invention. It would be obvious to utilize the data analysis of Olde with the system of Lenker in order to provide a more detailed analysis for various situation since models are disclosed to be used. 
With respect to claim 10, Olde discloses the use of a noise elimination in at least paragraph [0073]. 
With respect to claim 11, while the specifics of the calibration platform are not explicitly disclosed, Lenker mentions that calibrations are performed and also has many of the components of the calibration platform already disclosed as discussed above.  It would be obvious to one of ordinary skill in the art at the time of the invention to calibrate a system prior to use and thus the calibration platform components would be obvious to use in order to calibrate the system even though the calibration platform is not explicitly disclosed.
With respect to claim 12, Olde discloses data fitting with a formula is disclosed in paragraphs [0399] and [0400].  Further, at least paragraph [0185] mentions use of modeling, which the modeling is used to calculate the flow rate, thus the limitations are deemed to be disclosed. 
With respect to claims 13 and 14, while the specific steps claimed are not explicitly disclosed, because the specification never actually discloses what the fitting formula actually is, then any fitting formula can be picked and thus any means of determining said formula would be deemed to be well within the preview of one of ordinary skill in the art. 
With respect to claim 15, acoustic pressure is disclosed in the Olde reference and since the flow rate is disclosed to be related to the acoustic signal, then the axis disclosed would be deemed to be an obvious choice in order to interpret the signal and data obtained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



October 27, 2022
/JOHN FITZGERALD/           Primary Examiner, Art Unit 2855